Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, Claims 1-16, in the reply filed on 8/18/2022 is acknowledged.  The traversal is on the ground(s) that both groups related to a drum with a door, so no additional search effort is required.  This is not found persuasive because the combination as claimed does not require the particulars of the subcombination as claimed because it does not require the shafts, armatures, linkage, or freewheel on the door as required in claim 1, and the subcombination has separate utility by itself or in other combinations such as being used to close drawers or cabinets, doors in buildings, etc. that do not relate to a food digester as in invention II. Further, there would be a serious search and examination burden if restriction were not required, as indicated in the restriction requirement. 
Applicant’s election with traverse of Species 8, Figure 15A in the reply filed on 8/18/2022 is acknowledged. The traversal is on the grounds that the drawings illustrate the operation of the system and that the drawings show various operations of the drum with the door. This is not found persuasive as the differently identified species have different reference numbers identifying mutually exclusive characteristics. Applicant has submitted no evidence showing the inventions to be obvious variants or clearly admitted on the record that this is the case. There would be a serious search and examination burden if restriction were not required, as indicated in the restriction requirement.
The requirement is still deemed proper and is therefore made FINAL.	
Examiner notes that Claims 2-15 are directed to features not disclosed with respect to the embodiment of Species 8, Figure 15A and have therefore been withdrawn from consideration. Claims 17-20 are directed to non-elected Group II and have therefore been withdrawn from consideration.
Drawings
Figures 1-5 and 7a-7c should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1: “for rotating a door” should be replaced with “for rotating the door” as a door has been previously recited.
Claim 1: “the module” should be replaced with “the at least one module” to use consistent language. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires limitations such as first and second shafts, first and second armatures, a freewheel, a module that resists motion, etc. It is unclear which of these limitations corresponds to which of the elements identified in the elected species 8, Figure 15A. Clarification of the claim limitations to correspond to the limitations identified in the elected species is required.
Claim 1 requires “the linkage positioned such that as the door is nearly closed that the resistance becomes negligible allowing the door to close fully”. These limitations are unclear as to how this occurs with the configuration shown in elected species 8, Figure 15A. For purposes of examination, this has been interpreted this to mean “the resistance of the at least one module that resists motion does not prevent the door from fully closing”. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, as best understood, is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patzer et al. (US 7,673,929), herein referred to as ‘929.
For Claim 1, as best understood, ‘929 discloses a system (Annotated Figure 8), comprising: a first shaft (72A) coupled to a door (Column 8, Lines 3-4) for rotating the door; a first armature (66) on the first shaft (72A); a second shaft (72B) with at least one module (74B) that resists motion; a second armature (64) on the second shaft; a linkage (70) that connects the first armature (66) with the second armature (64); a freewheel (one-way damper of 74B, Column 4, Lines 53-59 disclose the dampers can be one-way or two-way dampers) on the second armature (64) or on the second shaft (72B) that does not engage the module that resists motion (during the non-damping direction of the one-way damper of 74B) thereby allowing the opening of the door without resistance (one-way damping disclosed as being provided so that it dampens during closing, but does not provide damping during opening: Column 13, Lines 20-22); the freewheel engaging as the door is closed to provide resistance as the door is closed (one-way damping disclosed as being provided so that it dampens during closing, but does not provide damping during opening: Column 13, Lines 20-22); and the resistance of the at least one module that resists motion does not prevent the door from fully closing (wherein the damper does not prevent the door from being fully closed).

    PNG
    media_image1.png
    660
    679
    media_image1.png
    Greyscale



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10,041,283 teaches relevant prior art of a hinge system having biased counterbalance and damped closing but has not been relied upon in the current rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey O'Brien whose telephone number is (571)270-3655. The examiner can normally be reached M-Th 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jeffrey O'Brien/Primary Examiner, Art Unit 3677